SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED APRIL 29, 2011 FOR SUN LIFE FINANCIAL MASTERS I SHARE AND SUN LIFE FINANCIAL MASTERS EXTRA II ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Income Securities Fund Franklin Income VIP Fund Mutual Shares Securities Fund Franklin Mutual Shares VIP Fund Franklin Small Cap Value Securities Fund Franklin Small Cap Value VIP Fund Franklin Strategic Income Securities Fund Franklin Strategic Income VIP Fund Templeton Global Bond Securities Fund Templeton Global Bond VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund PIMCO Global Multi-Asset Portfolio PIMCO Global Multi-Asset Managed Allocation Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Masters II (US)4/2014
